           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

BRADLEY D. TUCKER
ADC# 145354                                                    PLAINTIFF

v.                      No. 3:17-cv-295-DPM

JUSTIN KIMBLE, Lieutenant, Harrisburg
Police Department; ADRIAN TODD,
Officer, Harrisburg Police Department;
and GARY HEFNER, Chief of Police,
Harrisburg Police Department                            DEFENDANTS

                                ORDER

     Unopposed recommendation, NQ 26, adopted.        FED.   R. CIV. P. 72(b)
(1983 addition to advisory committee notes). Motion to dismiss, NQ 24,
granted.   Tucker's remaining claims will be dismissed without
prejudice for failure to prosecute. LOCAL RULE 5.5(c)(2). An in forma
pauperis appeal from the Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
